Citation Nr: 1447024	
Decision Date: 10/23/14    Archive Date: 10/30/14

DOCKET NO.  11-31 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and R.D.




ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from August 1941 to January 1947.  He died in January 2007.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 decision of the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.

The appellant testified in May 2013 before the undersigned Veterans Law Judge at a Travel Board hearing at the above VARO; a transcript is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant testified at the May 2013 hearing that the Veteran received VA treatment in Montgomery and suggested these records would implicate the Veteran's service connected disability in his death.  The evidence does not include VA treatment records.  They should be sought.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the Veteran's VA treatment records, to include from the Central Alabama Veteran Health Care System dated since 2000.

2.  Readjudicate the Appellant's claim.  If the benefit sought on appeal is not granted in full, issue the appellant and her representative a supplemental statement of the case and provide her an opportunity to respond. 
 
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



